             Case 20-02477-LA7          Filed 05/21/20    Entered 05/21/20 17:43:08        Doc 29     Pg. 1 of 5



            1    Leslie T. Gladstone, Esq. (SBN 144615)
                 Christin A. Batt, Esq. (SBN 222584)
            2    Derek A. Soinski, Esq. (SBN 293747)
                 FINANCIAL LAW GROUP
            3
                 401 Via Del Norte
            4    La Jolla, CA 92037
                 Telephone (858) 454-9887
            5    Facsimile (858) 454-9596
            6    Proposed Attorneys for Leslie T. Gladstone, Chapter 7 Trustee
            7

            8                                 UNITED STATES BANKRUPTCY COURT

            9                                 SOUTHERN DISTRICT OF CALIFORNIA
            10   In re:                                              Case No.: 20-02477-LA7
            11
                 GARDEN FRESH RESTAURANTS, LLC,                      EX PARTE APPLICATION FOR ORDER
            12                                                       SHORTENING TIME FOR NOTICE OF
                                                                     AUCTION FOR SALE OF INVENTORY
            13                   Debtor.                             AND RELATED ASSETS, PURSUANT TO
                                                                     11 U.S.C. SECTION 363, FREE AND
            14                                                       CLEAR OF LIENS, CLAIMS, AND
            15                                                       INTERESTS

            16                                                       [No hearing required]
                                                                     Dept:       Two (2)
            17                                                       Honorable Louise DeCarl Adler
            18

            19

            20

            21

            22            Leslie T. Gladstone, chapter 7 trustee (the “Trustee”), hereby applies to the Court, on an

            23   ex parte basis, for entry of an order shortening time for Trustee’s Notice of Auction for Sale of

            24   Inventory and Related Assets, Pursuant to 11 U.S.C. Section 363, Free and Clear of Liens, Claims,

            25

            26

            27

            28

FINANCIAL
LAW GROUP

                                                   1                IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                                                                     EX PARTE APPLICATION FOR ORDER SHORTENING TIME
             Case 20-02477-LA7          Filed 05/21/20   Entered 05/21/20 17:43:08        Doc 29     Pg. 2 of 5



            1    and Interests (the “Notice”). This Ex Parte Application is based on the Declaration of Leslie T.

            2    Gladstone (“Gladstone Declaration”) filed concurrently herewith.1

            3                    BACKGROUND AND THE NEED FOR EXPEDITED RELIEF

            4           This bankruptcy case was commenced by Garden Fresh Restaurants, LLC (the “Debtor”) on

            5    May 15, 2020 (the “Petition Date”), under chapter 7 of the United States Bankruptcy Code. The

            6    Trustee was appointed the chapter 7 trustee of Debtor’s bankruptcy estate (the “Estate”) on or

            7    about the same date.

            8           The Debtor operated ninety seven (97) restaurants (the “Restaurants”), twelve (12)

            9    centralized kitchens (the “Kitchens”), two (2) distribution centers (the “Distribution Centers”), one

            10   production warehouse (the “Warehouse”) and three (3) local storage hubs (the “Local Hubs”), in

            11   various states across the United States. At the time of restaurant closings due to COVID-19, the

            12   West Coast Distribution Center (the “West Coast Distribution”) held food and equipment inventory

            13   having a cost value of approximately $3.1 million. The West Coast Distribution was used to house

            14   approximately 70% of the supplies for Debtor’s restaurants. At the time of restaurant closings, the

            15   East Coast Distribution Center (the “East Coast Distribution”) held food and equipment inventory

            16   having a cost value of approximately $1.7 million, or approximately 30% of the supplies for

            17   Debtor’s restaurants. Copies of the West Coast Distribution inventory and the East Coast

            18   Distribution inventory taken by the Debtor at closing are attached to the Gladstone Declaration as

            19   Exhibit A and incorporated herein.

            20          Additional and substantial inventory and equipment are also located at the Restaurants, the

            21   Kitchens, the Production Warehouse and the Local Hubs. The Trustee has inventories taken for

            22   each of the Debtor’s locations.

            23          Immediately after the Debtor closed its doors to all of the restaurants, the Debtor did a

            24   sweep and disposal for all of its immediately perishable inventory. However, there are still many

            25

            26   1 The Trustee respectfully requests, pursuant to Rule 201 of the Federal Rules of Evidence, made
            27   applicable herein by Rule 9017 of the Federal Rules of Bankruptcy Procedure, that the Court take
                 judicial notice of the case docket for the above-captioned case and each of the pleadings and other
            28   documents on file in the case.
FINANCIAL
LAW GROUP

                                                   2               IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                                                                    EX PARTE APPLICATION FOR ORDER SHORTENING TIME
             Case 20-02477-LA7         Filed 05/21/20     Entered 05/21/20 17:43:08         Doc 29     Pg. 3 of 5



            1    items that are extremely time sensitive and are at risk of decomposition and the expiration of time

            2    for sale for human consumption.

            3           The Trustee proposes to sell the assets located in the Restaurants, the Kitchens, the Local

            4    Hubs, the Distribution Centers and the Warehouse, using a three-tiered priority system. This

            5    application is with respect only to Tier One. In Tier One, the Trustee will sell the assets located in

            6    the Distribution Centers, the Warehouse, and the Local Hubs. In the Tier Two, the Trustee will sell

            7    the assets located in the Restaurants where the Trustee has exercised her business judgment that an

            8    assignment of the lease is impractical or not reasonably calculated to lead to a distribution to

            9    creditors. And finally, in Tier Three, the Trustee will sell the assets located in the remaining

            10   Restaurants in the context and together with an assignment of the underlying leases and/or a

            11   stipulation for early termination of the lease with the respective landlord. The Trustee is currently

            12   working with the landlords and secured creditors to ascertain which leases may be assigned and the

            13   marketability of same and anticipates Tier Two and Tier Three motions shortly.

            14          The Distribution Centers, Warehouse, and the Local Hubs contain a vast amount of Assets

            15   and are causing the Estate to incur substantial administrative rent and other expenses. The value of

            16   these Assets diminishes daily based on the shelf life of the items. Each day that passes diminishes

            17   the value of the Assets because of the perishable nature of the inventory and the approaching

            18   expiration of time to sell the Food Inventory fit for human consumption. The Trustee is working

            19   diligently to maximize the value of the Assets as best as possible, and it is imperative to begin the

            20   auction as soon as reasonably possible in order to preserve their value while mitigating

            21   administrative expenses. Moreover, the Estate does not have funds for expenditures that are

            22   necessary to maintain the Distribution Centers and other locations and therefore seeks an order

            23   shortening time for the Notice. The Trustee is negotiating with the respective landlords to obtain

            24   concessions for rental obligations, given the extraordinary situation that COVID-19 has caused for

            25   this Debtor. In the meantime, the Trustee requests the order shortening time to minimize the risk of

            26   administrative expenses.

            27          The Trustee intends to sell the Assets by auction using TAGeX Brands (“TAGeX”) as

            28   auctioneer. Information regarding the expertise of TAGeX is attached to the Gladstone Declaration
FINANCIAL
LAW GROUP

                                                  3                 IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                                                                     EX PARTE APPLICATION FOR ORDER SHORTENING TIME
             Case 20-02477-LA7         Filed 05/21/20        Entered 05/21/20 17:43:08     Doc 29     Pg. 4 of 5



            1    as Exhibit B and incorporated by reference. The Trustee has negotiated substantial reductions in

            2    pricing from TAGeX in order to maximize the benefit to the estate. The proposal negotiated

            3    provides for the TAGeX team to begin documentation and advertisement on or before June 4, 2020

            4    and for the online auctions to launch approximately June 10, 2020. The online auction duration will

            5    be approximately 10 days and then distribution of the items would occur from approximately June

            6    20-30, 2020. Attached to the Gladstone Declaration as Exhibit C is a copy of the proposed Notice.

            7           The Trustee does not expect any opposition to this application. In fact, the Trustee has

            8    obtained agreement for a carve out stipulation from the secured creditors, which will result in thirty

            9    percent (30%) of the net proceeds (after payment of auctioneer fees/expenses, any allowed PACA

            10   claims, sales taxes and/or any applicable administrative rent) to be paid to the estate. Consequently,

            11   the Trustee requests that the time period for the Notice be shortened to twelve (12) days, which

            12   includes three (3) days for mail service.

            13                      GOOD CAUSE EXISTS TO SHORTEN TIME FOR THE

            14                                         NOTICE OF AUCTION

            15          Federal Rule of Bankruptcy Procedure 9006 provides:

            16                  Except as provided in [FRBP 9006(c)(2)], when an act is required or
                                allowed to be done at or within a specified time by these rules or by a
            17                  notice given thereunder or by order of court, the court for cause shown
                                may in its discretion with or without motion or notice order the period
            18
                                reduced.
            19   Fed. R. Bankr. P. 9006(c)(1); see also Local Bankr. R. 9006-1(f). Because a Notice of Auction
            20   does not fall into any of the categories listed in Federal Rule of Bankruptcy Procedure 9006(c)(2),
            21   the Court may shorten time for the Notice.
            22          Good cause exists to grant this application. Some of the Assets are in immediate danger of
            23   being lost because they are perishable food items. The Trustee is attempting to maximize the value
            24   of the Assets by preserving as much of the inventory as possible and efficiently liquidating all of the
            25   Assets. Significantly, the Estate does not have funds to maintain the Distribution Centers,
            26   Warehouse and Local Hubs and any delay in approval of the Notice will jeopardize the Assets.
            27

            28

FINANCIAL
LAW GROUP

                                                  4                  IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                                                                      EX PARTE APPLICATION FOR ORDER SHORTENING TIME
             Case 20-02477-LA7         Filed 05/21/20     Entered 05/21/20 17:43:08        Doc 29     Pg. 5 of 5



            1            It is unlikely that shortened notice will prejudice any party. Accordingly, good cause exists

            2    to grant this application.

            3                                              CONCLUSION

            4            WHEREFORE, the Trustee requests that the Court enter an order shortening time for the

            5    Notice of Auction for Sale of Inventory and Related Assets, Pursuant to 11 U.S.C. Section 363,

            6    Free and Clear of Liens, Claims, and Interests, to ten (10) days, which includes three (3) days for

            7    mail service, or such other time period as the Court deems advisable. It is crucial for the Trustee to

            8    begin the auction procedure as soon as possible in order to maximize the value to the Estate. The

            9    Trustee also requests such other and further relief as the Court deems just and proper.

            10                                                        Respectfully submitted,

            11   Dated: May 21, 2020                                  FINANCIAL LAW GROUP
            12

            13                                                        By:     /s/ Derek A. Soinski
                                                                            Derek A. Soinski, Esq.
            14                                                              Attorneys for Leslie T. Gladstone, Trustee
            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

FINANCIAL
LAW GROUP

                                                  5                 IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                                                                     EX PARTE APPLICATION FOR ORDER SHORTENING TIME
